Opinion filed May 18, 2006 












 








 




Opinion filed May 18, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00325-CR 
 
                                                    __________
 
      ERIC RODERIC COHEN A/K/A ERIC RODERICK COHEN,
Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo Pinto County, Texas
 
                                                   Trial
Court Cause No. 12,667
 

 
                                                                   O
P I N I O N
Eric Roderic Cohen a/k/a Eric Roderick Cohen
entered a plea of guilty to the offense of possession of methamphetamine and a
plea of true to the enhancement allegation. 
The jury convicted appellant and assessed his punishment at confinement
for thirty years and a $3,500 fine.  We
affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has been filed.  Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record and appellant=s
pro se response, and we agree that the appeal is without merit.  
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
May 18, 2006
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.